Citation Nr: 0203570	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  96-31 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include the issue of whether the veteran 
perfected an appeal of this claim.

(The issue of eligibility for payment or reimbursement of 
medical expenses incurred during hospitalization at Bradley 
County Memorial Hospital, Cleveland, Tennessee, from October 
20 to October 27, 1992, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for PTSD.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  On June 12, 2001, the Board wrote to the veteran 
to let him know that he could request a Board hearing on the 
issue of the adequacy of his substantive appeal with respect 
to the issue of entitlement of service connection for PTSD.  
The Board received a communication from the veteran on July 
2, 2001, in which he indicated that he wanted to be scheduled 
for a video-conference hearing.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a member of the 
Board on the issue of whether the veteran 
has filed a timely and adequate 
substantive appeal in the claim of 
entitlement to service connection for 
post-traumatic stress disorder, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


